DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 12-20 of U.S. Patent No. 10,852,985 (hereafter ‘985). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7 and 12-20 of ‘985 anticipate claims 1-6 and 12-20 of the present application.
Claim 1 of the present application is anticipated by claim 1 of ‘985.
Claim 2 of the present application is anticipated by claim 2 of ‘985.
Claim 3 of the present application is anticipated by claim 2 of ‘985.
Claim 4 of the present application is anticipated by claim 3 of ‘985.
Claim 5 of the present application is anticipated by claim 4 of ‘985.
Claim 6 of the present application is anticipated by claim 7 of ‘985.
Claim 12 of the present application is anticipated by claim 12 of ‘985.
Claim 13 of the present application is anticipated by claim 13 of ‘985.
Claim 14 of the present application is anticipated by claim 14 of ‘985.

Claim 16 of the present application is anticipated by claim 16 of ‘985.
Claim 17 of the present application is anticipated by claim 17 of ‘985.
Claim 18 of the present application is anticipated by claim 18 of ‘985.
Claim 19 of the present application is anticipated by claim 19 of ‘985.
Claim 20 of the present application is anticipated by claim 20 of ‘985.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiri et al. (US 2017/0185326) (hereafter Meiri), in view of Pendharker et al. (US 2011/0208931) (hereafter Pendharker).

performing a transition operation to transition a first storage object and a second storage object from an asynchronous replication state to a synchronous replication state; 
synchronizing the first storage object and the second storage object (Abstract); and 
Meiri does not explicitly teach replicating a punch hole operation targeting the first storage object as a replication punch hole operation targeting the second storage object.
However, Pendharker teaches replicating a punch hole operation targeting the first storage object as a replication punch hole operation targeting the second storage object ([0024]; [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the replicated hole punch operation of Pendharker with the replicating operation of Meiri because it will allow for more efficient storage utilization by reclaiming free or unused space within both the source and target storage devices ([0003]).
As per claim 7, Pendharker teaches: executing the punch hole operation upon a unused data block within the first storage object to free the unused data block for being available to subsequently store other data ([0040] describes punch hole operation in both first and second storage objects).
As per claim 8, Pendharker teaches: executing the punch hole operation upon a unused data block within the first storage object to return the unused data block to a storage array for subsequently storing other data ([0040] describes punch hole operation in both first and second storage objects; [0029] describes how the thinly provisioned storage is within an array).

As per claim 10, Pendharker teaches executing the replicated punch hole operation upon a unused data block within the second storage object to return the unused data block to a storage array for subsequently storing other data ([0040] describes punch hole operation in both first and second storage objects; see [0029] for describing the thinly provisioned object as being within the array).
As per claim 11, Pendharker teaches executing the replicated punch hole operation upon a unused data block within the second storage object ([0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosin et al. (US 2017/0161150) teaches a method and system for efficient replication of files using shared null mappings when having trim operations on files.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139